UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6805



ROBERT L. GROOMS, JR.,

                                              Plaintiff - Appellant,

          versus


GENE JOHNSON, Director, Virginia Director of
Corrections; DORIS L. EWING, Court and Legal
Office Manager,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:07-cv-00228-jlk)


Submitted:   August 30, 2007             Decided:   September 10, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert L. Grooms, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert L. Grooms, Jr., seeks to appeal the district

court’s order denying without prejudice relief on his complaint

styled as an action arising under 42 U.S.C. § 1983 (2000).       Because

the complaint raised habeas claims, we find the district court

properly construed the claims as more appropriately presented in a

28 U.S.C. § 2254 (2000) petition.         Further, because Grooms has

filed previous § 2254 petitions raising the same or similar claims,

and this court has denied his application to file a successive §

2254 petition under 28 U.S.C. § 2244 (2000), the action was

properly   dismissed   as   successive.     Accordingly,   we    deny   a

certificate of appealability and dismiss the appeal.       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                DISMISSED




                                 - 2 -